Citation Nr: 1413054	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-27 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at an October 2012 videoconference Board hearing, and a transcript of this hearing is of record.

The appellate issue regarding service connection for an adjustment disorder is expanded to include any and all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that although the appellant's claim identifies a specific diagnosis without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).  Evidence currently of record denotes the diagnosis of separate conditions including adjustment disorder and PTSD.  Therefore, the Board has recharacterized the psychiatric claim more broadly as indicated on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through March 2013.  The Veteran waived his right to RO review of additional evidence, therefore, the Board will continue with his appeal.  See October 2012 Board hearing transcript.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence weighs against a relationship between the Veteran's tinnitus and  noise exposure during active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.

The VA satisfied its duty to notify when it issued letters in March 2011 and May 2011, prior to the rating decisions, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.

As noted above, the Veteran testified at a Board hearing in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA treatment records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

In June 2011, the Veteran was afforded a VA audiological examination to determine the etiology of his tinnitus.  The VA examination is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

II.  Service Connection

The Veteran claims entitlement to service connection for tinnitus.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran argues that his tinnitus was caused by his in-service noise exposure as an aircraft mechanic on an aircraft carrier.  At a June 2011 VA examination, he reported that his tinnitus had its onset in service.  However, as will be discussed below, the Board finds that the credible evidence does not support that statement.  The Board also finds that the Veteran's contention that his tinnitus was caused or aggravated by in-service noise exposure is outweighed by competent medical evidence showing that his tinnitus is not associated with noise exposure.  

Preliminarily, the Board observes that the Veteran's Form DD 214 states that his military occupational specialty (MOS) was as an aircraft mechanic.  Therefore, the Veteran's assertion that he was exposed to hazardous noise while in service is credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Therefore, the Board concedes that the Veteran was exposed to hazardous noise while in service.  Nevertheless, the competent and credible evidence must still show that the Veteran's tinnitus is related to such noise exposure or otherwise related to service.

The Veteran's STRs do not reflect any reports of tinnitus or ringing in the ears.  His audiological testing reports specifically noted that the Veteran was routinely exposed to noise.  As the Veteran's STRs are negative for any complaints or findings of tinnitus at any time during the Veteran's service, including at his discharge, despite the fact that the Veteran was provided regular audiological testing in light of his MOS, the records weigh against a finding that the Veteran's tinnitus manifested during active service.  

The Board also finds that the Veteran's VA treatment records support a finding that the Veteran's statements with regard to his history of tinnitus are not credible.  In an April 2007 VA audiological examination report, where he was examined regarding his bilateral hearing loss claim, he did not report a history of tinnitus when asked by the examiner and his hearing test showed normal hearing.  The first record documenting the Veteran's tinnitus was a December 2010 VA treatment record.  The Veteran reported experiencing a snorkeling injury in 2003 or 2004 in which he had a perforated left eardrum.  However, his STRs show no report of such an injury.  He said recently he had a left ear infection where his left ear was draining.  The Veteran stated that he had been having ear infections in his left year on and off throughout the entire year and that he had some ringing in both ears.  He reported his in-service noise exposure as an aircraft mechanic.  The VA treating physician found that he had bilateral tinnitus.  

At a June 2011 VA examination, the Veteran relayed to the examiner his noise exposure in service while working as an aircraft mechanic. He denied any civilian noise exposure and he attributed his current tinnitus to his period of service.  VA treatment records document that the Veteran reported working at a hardware store, attending auto body school, and later working as an auto mechanic.  See January 2011, February 2011 and October 2011 VA treatment records.  The examiner performed pure tone testing which showed that the Veteran's bilateral hearing was normal.  The examiner opined that the Veteran's tinnitus is less likely as not a result of noise exposure during his active duty service based on the normal hearing sensitivity finding on his separation examination and the examiner's clinical experience and expertise as a licensed audiologist.  

The Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  The Veteran is competent to describe the history of his symptoms.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board must still determine whether the Veteran's reported history is credible, a factual finding going to the probative value of the evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds that the Veteran's reported history that his tinnitus started while he was in service is not credible.  First, the Veteran's STRs show no reports of hearing problems in service despite extensive testing.  Although the Veteran reported having a perforated ear drum in service, the STRs show no record of such an injury.  In fact, his STRs show normal ears from his December 1999 enlistment examination to his January 2007 separation examination.  Then, during an April 2007 VA examination, the Veteran failed to report any tinnitus.  Based on these inconsistent statements, the Board finds that the Veteran's statements regarding the onset of tinnitus in service with continuous symptoms thereafter not  credible.

The Board finds that the medical evidence is the most probative evidence of record as to whether the Veteran's tinnitus is related to his in-service noise exposure.  Here, both the Veteran's STRs and VA treatment records reflect that the Veteran did not have any hearing or ear trouble until December 2010.  Moreover, after a review of the Veteran's claims file and an interview of the Veteran, the June 2011 VA examiner found that the Veteran's tinnitus was not the result of his active duty noise exposure.  The VA examiner's opinion is more probative than other evidence of record as it was based on the examiner's clinical expertise. 

The Board acknowledges the Veteran's contention that his tinnitus is related to in-service noise exposure.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Nevertheless, the Board gives more weight to the June 2011 VA examiner's opinion given his medical expertise on audiological matters.  Furthermore, the Veteran has not submitted any other competent or credible evidence to support a relationship between his tinnitus and his period of active duty service. 

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for his tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a remand for a VA examination is necessary to determine whether the Veteran has a psychiatric disorder that is etiologically related to any incident of his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record contains evidence of a current psychiatric disability which the Veteran asserts is related to his combat support role in service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding mental health treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  Concurrently, the RO/AMC should provide and request completion of a PTSD stressor statement from the Veteran to support his assertions related to any in-service stressors.  

If the Veteran submits the PTSD stressor statement, the RO/AMC must further develop his claim by using the information provided to verify his statements.  

3.  After the above development has been completed, the RO/AMC should schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorder.  The virtual record, including a copy of this remand, must be made available to the examiner.  A record of the review of the virtual record should be documented in the examination report.  

Following examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the current psychiatric diagnoses.

b.  State whether the prior psychiatric diagnoses in the VA treatment records, to include adjustment disorder and PTSD are valid.  If not, state why.

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to service.  

The examiner should consider the Veteran's lay statements regarding his history of psychiatric symptoms.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the RO/AMC should readjudicate the claim.  If the claim is not granted, the Veteran must be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appr opriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


